UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2166



UNITED STATES OF AMERICA ex rel. JERRY A.
HURST,

                                              Plaintiff - Appellant,

          versus


NORTHROP GRUMMAN CORPORATION,

                                              Defendant - Appellee,

          and


UNITED STATES OF AMERICA,

                                                  Party-in-Interest.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1205-1)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se. Michael Arthur Umayam, Deneen J.
Melander, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON, LLP,
Washington, DC, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Jerry A. Hurst appeals from the district court’s orders

dismissing his complaint as filed beyond the limitations periods

and   on   res   judicata   grounds,   and    denying   his    motion      for

reconsideration.      We    have   reviewed   the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Hurst v. Northrop Grumman Corp., No. CA-

04-1205-1 (E.D. Va. Aug. 17, 2005 & filed Sept. 15, 2005; entered

Sept. 16, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -